     Case 2:15-cv-00531-RFB-EJY Document 387 Filed 06/08/20 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   NEWMARK GROUP, INC., G&E                                  Case No. 2:15-cv-00531-RFB-EJY
     ACQUISITION COMPANY, LLC and BGC
 5   REAL ESTATE OF NEVADA, LLC
 6                  Plaintiffs,                                             ORDER
 7          v.
 8   AVISON YOUNG (CANADA) INC.;
     AVISON YOUNG (USA) INC.; AVISON
 9   YOUNG-NEVADA, LLC, MARK ROSE,
     THE NEVADA COMMERCIAL GROUP,
10   JOHN PINJUV, and JOSEPH KUPIEC; DOES
     1 through 5; and ROE BUSINESS ENTITIES
11   6 through 10,
12                  Defendants.
13

14          Before the Court is Defendants’ Motion for Leave to File Exhibit Under Seal and Redact
15   Portions of Defendants’ Supplemental Brief in Opposition to Plaintiffs’ Motion for Protective Order
16   (ECF No. 381).
17          As explained in Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006),
18   courts generally recognize a “right to inspect and copy public records and documents, including
19   judicial records and documents.” Id. at 1178 citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,
20   597 & n. 7 (1978). This right is justified by the interest of citizens who “keep a watchful eye on the
21   workings of public agencies.” Id. As Defendants know, a party seeking to file a document under
22   seal must file a motion to seal and must comply with the Ninth Circuit’s directives in Kamakana. A
23   party seeking to maintain the secrecy of documents attached to dispositive motions must show
24   compelling reasons sufficient to overcome the presumption of public access. Id. If a sealing order
25   is permitted, it must be narrowly tailored. Press–Enterprise Co. v. Superior Ct. of Cal., Riverside
26   Cty., 464 U.S. 501, 512 (1984). When a document is attached to a non-dispositive motion, which is
27   the case here, the “public policies that support the right of access to dispositive motions … do not
28   apply with equal force . . ..” Kamakana, 447 F.3d at 1179 (citation omitted). “Thus a particularized
                                                      1
     Case 2:15-cv-00531-RFB-EJY Document 387 Filed 06/08/20 Page 2 of 2




 1   showing, under the good cause standard of Rule 26(c), will suffice to warrant preserving the secrecy

 2   of sealed discovery material attached to non-dispositive motions.” Id. at 1180 (citations, quotation

 3   marks and brackets omitted).

 4             Here, Defendants demonstrate good cause for filing Exhibit 1 to their Supplement Brief

 5   under seal. This exhibit contains highly confidential business information the public disclosure of

 6   which could result in misuse that would harm Defendants. The Court further approves Defendants’

 7   request to redact portions of their Supplemental Brief necessary to maintain the confidentiality of

 8   information contained in Exhibit 1.

 9             Accordingly,

10             IT IS HEREBY ORDERED that Defendants’ Motion for Leave to File Exhibit Under Seal

11   and Redact Portions of Defendants’ Supplemental Brief in Opposition to Plaintiffs’ Motion for

12   Protective Order (ECF No. 381) is GRANTED.

13             IT IS FURTHER ORDERED that Exhibit 1 to Defendants’ Supplement Brief shall remain

14   sealed.

15             IT IS FURTHER ORDERED that Defendants’ Supplemental Brief, in its unredacted form

16   (ECF No. 382), shall remain sealed.

17             DATED: June 8, 2020

18
19
                                                  ELAYNA J. YOUCHAH
20                                                UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                     2
